UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7369



CHARLES JONES, a/k/a Nicholas Warner Jones,

                                              Plaintiff - Appellant,

          versus


CHAIRPERSON OF THE MARYLAND PAROLE BOARD; JANE
DOE, Parole Hearing Commissioner/John Doe; M.
M. WILLIAMS, Parole Hearing Commissioner, Mr.;
WILLIAM W. SONDERVAN, Mr. Dr.; PATRICIA PHELPS
SCHUPPLE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-615-1-RDB)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se. David Phelps Kennedy, Joseph A.
Curran, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Jones appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. See Jones v. Chairperson

of the Md. Parole Bd., No. CA-03-615-1-RDB (D. Md. filed July 25,

2003; entered July 28, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2